UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period :	May 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Annual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Financial statements 18 Federal tax information 45 Shareholder meeting results 46 About the Trustees 47 Officers 49 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. The use of short selling may increase these risks. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion—has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Equity Spectrum Fund Interview with your fund’s portfolio manager The fund outperformed its benchmark, the S&P 500 Index, for the 12months ended April30, 2014. What were the chief drivers of the fund’s performance? It was an extremely productive 12months for equities overall, but it was punctuated by periods of volatility. Early on, investors grew anxious after the Federal Reserve’s statements about its intentions to reduce its $85–billion-a-month quantitative easing program. Then the threat of U.S. military action in Syria caused the market to retreat in late summer. In September, with the Syrian crisis fading, came the Fed’s decision not to taper its bond purchases in the immediate term, and markets again turned positive. However, stocks did take a pause late in September with the political impasse in Washington over the federal budget. After the 16-day federal government partial shutdown that began on October1, markets bounced back when a temporary solution to the nation’s budget issues was reached later that month. In February 2014, the debt ceiling was settled temporarily through March 2015. At its December policy meeting, the Fed surprised investors to some extent by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Equity Spectrum Fund 5 purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. The opening months of 2014, however, were a vastly different market environment. The U.S. equity market lost ground in January. This reversal could be linked to a weak December U.S. employment report, concerns about emerging-market economies, and the Fed’s reduction of its quantitative easing program. When equity markets were down in January, the portfolio held up well on a relative basis. The fund’s cash allocations helped to serve as a buffer to volatility, while a handful of stocks added positively to returns. In February, the fund advanced but lagged its benchmark. March was more difficult, largely because of the conflict in Ukraine, but the portfolio still managed to outperform its benchmark. In this environment, I am pleased to report that Putnam Equity Spectrum Fund generated positive returns relative to its benchmark during the 12-month period. How did you achieve the positive relative return in the portfolio during the period? Thanks to a still-accommodative policy from the Fed, leveraged companies responded favorably to the market environment. Between a focus on equities and identifying companies that have growth potential, the fund performed well, and I believe the fund should perform well over the longer term. As I mentioned, performance of the fund has not been as strong in 2014. Many technology and biotechnology stocks — including some of the top holdings in the fund —have seen their values decline. The big gainers in the fund during 2013 generally have also declined in value in early 2014, but I believe this is because of profit taking by hedge funds. It does not generally affect my overall outlook for these holdings. Allocations are shown as a percentage of portfolio market value as of 4/30/14. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Equity Spectrum Fund You hold a significant amount of cash in the portfolio to provide flexibility if you should see buying opportunities. The cash position came down steadily during the period. How are you putting that cash to work? When managing the portfolio, I think it makes sense for me to walk around with some cash in my pocket, so to speak, despite the drag on performance it can have when the market goes up. I believe cash gives me options to act when others can’t because they do not have this flexibility. During the period, I used cash to invest in specific holdings, not to reflect a view on overall market valuations. Much of the cash was used to add to positions in companies we already owned, including in the defense industry and in several technology companies. As I have said in the past, I generally use cash to act quickly and opportunistically. I do not necessarily use it to be defensive, although there are times when it can have a stabilizing effect, as it did in January2014. What were some of the holdings that contributed positively to performance? Within the portfolio, the fund’s returns benefited from a handful of concentrated holdings within the communication services, health-care, and technology sectors. The fund’s position in Jazz Pharmaceuticals was the top contributor to performance. I have held Jazz shares in the portfolio for several years. Early on, the company found itself in a patent dispute over its narcolepsy drug, Xyrem. Since the dispute was resolved, Jazz’s shares have appreciated significantly. A mid-cap pharmaceutical company, Jazz is known for its lineup of quality drugs and its This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Equity Spectrum Fund 7 pricing power. Investors continued to bid up the price of Jazz stock during the period. The fund’s position in DISH Network, a significant player in the wireless spectrum market, also contributed to performance. As demand for mobile networking has grown, wireless spectrum becomes increasingly valuable to communications companies, in my view. During the period, DISH continued to add to its wireless spectrum assets, buying up bandwidth and adding to its holdings, and investors bid up the price of the stock. In July2013, I established a position for the portfolio in Siemens, the Germany-based industrial conglomerate. Siemens issued profit warnings during the first half of 2013, and the price of its stock fell. I saw an opportunity to buy shares at a lower price, and the stock performed well for most of the period. The company’s CEO has been replaced by its former chief financial officer, who has a greater focus on growing profits and on core business lines, in my view. Which companies detracted from performance? An out-of-benchmark holding, GenMark Diagnostics, detracted from performance. The company is a provider of automated, multiplex molecular diagnostic testing systems. The company’s stock fell after it announced that one of its largest customers would be using a competitor’s technology in its new product launch. This resulted in the company decreasing revenue guidance. Another stock not held in the benchmark, SodaStream International, a manufacturer of soda-making systems, also held back performance. SodaStream’s North American sales have slowed this year. In addition, during the first half of the period, a rumor circulated that SodaStream was a buyout candidate for one of the larger beverage companies. Once the rumor dissipated, the stock price fell. During the period, I acquired additional shares of GenMark in the portfolio, but this Allocations are shown as a percentage of portfolio market value as of 4/30/14. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Equity Spectrum Fund position as a percentage of overall holdings in the fund shrunk over the period. Select Comfort, a specialty mattress company, was a detractor to performance, primarily because of earnings. Select Comfort’s management had been talking about strong sales and profit margins, but when the company missed its earnings target, its shares dropped in value. We still hold Select Comfort in the fund, but we trimmed the percentage of the position relative to the overall portfolio. You mentioned the tapering under way by the Fed. How is it affecting the flow and cost of credit, since you invest in leveraged companies in the fund? I believe the financial system’s plumbing is in good shape. For everything to keep working, you need the flow of capital, and that continues to be positive. If capital stops flowing, economic activity will begin to shut down. I believe credit markets remain accessible to most companies, rates are still low, and the environment is not restrictive. As long as money is still flowing and companies and consumers have access to it, then I believe there should not be a problem. I do not see any major issues in these areas today. What is your outlook for equity markets and leveraged companies? I think the S&P will rise in 2014; I just don’t believe it’s going to be wildly positive. That said, I still believe we are in a fairly constructive economic environment for stocks. With the Fed’s ongoing reduction of stimulus, however, in my view we have entered a transitional phase for the markets and the economy. Should volatility run high, the fund is focused on companies that are structured to weather adverse economic conditions fairly well, I believe. I also think volatility provides an opportunity to buy. I see fundamentals today as sound, while credit markets, as I mentioned, appear in good shape. While economic growth has been positive, I believe we are in the later phase of an economic expansion. There will be slower growth, in my view, and I don’t expect anything to accelerate substantially. Spending by companies and consumers is still somewhat tepid. Housing looks better, as do auto sales, but there is room for improvement in these areas, in my view. All of these factors may serve as tailwinds for the markets. My job is to ignore the market’s daily “noise,” focus on the long term, and take advantage of opportunities as they arise. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Equity Spectrum Fund 9 IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment—upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Equity Spectrum Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 225.59% 206.87% 213.75% 211.75% 213.82% 213.82% 217.58% 206.47% 221.59% 229.71% Annual average 26.94 25.43 25.99 25.83 26.00 26.00 26.30 25.39 26.62 27.26 3 years 71.49 61.63 67.68 64.68 67.71 67.71 68.93 63.02 70.18 72.80 Annual average 19.70 17.36 18.80 18.09 18.81 18.81 19.10 17.69 19.39 20.00 1 year 31.32 23.77 30.33 25.33 30.31 29.31 30.64 26.07 30.96 31.64 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/14 S&P 500 Index Life of fund 129.88% Annual average 18.32 3 years 47.48 Annual average 13.83 1 year 20.44 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Equity Spectrum Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $31,375 ($31,175 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $31,382 and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $30,647 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $32,159 and $32,971, respectively. Fund price and distribution information For the 12-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.036 — $0.088 Capital gains — Long-term 0.210 $0.210 $0.210 $0.210 $0.210 0.210 Capital gains — Short-term 0.312 0.312 0.312 0.312 0.312 0.312 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/13 $32.72 $34.72 $32.05 $32.00 $32.31 $33.48 $32.53 $32.91 4/30/14 42.39 44.98 41.23 41.16 41.67 43.18 42.06 42.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Equity Spectrum Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 236.65% 217.29% 224.64% 222.64% 224.64% 224.64% 228.48% 216.98% 232.60% 240.75% Annual average 28.32 26.77 27.36 27.20 27.36 27.36 27.67 26.74 28.00 28.64 3 years 83.69 73.13 79.61 76.61 79.61 79.61 80.99 74.66 82.36 85.12 Annual average 22.47 20.08 21.56 20.88 21.56 21.56 21.87 20.43 22.17 22.79 1 year 39.62 31.59 38.56 33.56 38.57 37.57 38.91 34.05 39.30 39.96 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/13 1.46% 2.21% 2.21% 1.96% 1.71% 1.21% Annualized expense ratio for the six-month period ended 4/30/14*† 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.10% from annualizing the performance fee adjustment for the six months ended 4/30/14. Equity Spectrum Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.09 $10.99 $10.98 $9.69 $8.39 $5.79 Ending value (after expenses) $1,104.00 $1,099.80 $1,099.70 $1,101.20 $1,102.50 $1,105.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.80 $10.54 $10.54 $9.30 $8.05 $5.56 Ending value (after expenses) $1,018.05 $1,014.33 $1,014.33 $1,015.57 $1,016.81 $1,019.29 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Equity Spectrum Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Equity Spectrum Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Equity Spectrum Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Equity Spectrum Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Equity Spectrum Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Equity Spectrum Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and the period from May 18, 2009 (commencement of operations) through April 30, 2010. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Equity Spectrum Fund as of April 30, 2014, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 11, 2014 Equity Spectrum Fund 19 The fund’s portfolio 4/30/14 COMMON STOCKS (83.4%)* Shares Value Aerospace and defense (6.7%) Airbus Group NV (France) 279,410 $19,238,962 General Dynamics Corp. 1,694,279 185,438,837 L-3 Communications Holdings, Inc. 203,066 23,427,724 Northrop Grumman Corp. 293,500 35,663,185 Airlines (5.1%) American Airlines Group, Inc. † 1,542,100 54,081,447 Delta Air Lines, Inc. 1,017,200 37,463,476 Japan Airlines Co., Ltd. (Japan) UR 1,509,400 78,099,891 Spirit Airlines, Inc. † 186,091 10,577,412 United Continental Holdings, Inc. † 535,100 21,869,537 Automobiles (0.7%) General Motors Co. 833,600 28,742,528 Banks (4.3%) Citigroup, Inc. 1,733,700 83,061,567 JPMorgan Chase & Co. 1,372,000 76,804,560 Metro Bank PLC (acquired 1/15/14, cost $8,736,904) (Private) (United Kingdom)†Δ Δ F 410,449 8,772,536 Biotechnology (4.2%) Aegerion Pharmaceuticals, Inc. † 1,033,900 45,760,414 Cubist Pharmaceuticals, Inc. † 1,705,075 119,457,555 Capital markets (0.9%) Charles Schwab Corp. (The) 1,022,900 27,157,995 Carlyle Group LP (The) (Partnership shares) 284,294 9,120,152 Chemicals (2.4%) Agrium, Inc. (Canada) 69,544 6,681,092 Axiall Corp. 797,808 37,177,853 OM Group, Inc. 148,545 4,350,883 Potash Corp. of Saskatchewan, Inc. (Canada) 48,485 1,753,218 Solvay SA (Belgium) 49,683 8,063,028 W.R. Grace & Co. † 402,944 37,111,142 Communications equipment (4.0%) EchoStar Corp. Class A † 3,532,768 158,833,249 Consumer finance (0.3%) Ally Financial, Inc.† F 524,631 12,669,839 Diversified financial services (0.7%) Leucadia National Corp. 1,130,402 28,847,859 Electronic equipment, instruments, and components (0.3%) Anixter International, Inc. 116,900 11,453,862 20 Equity Spectrum Fund COMMON STOCKS (83.4%)* cont. Shares Value Health-care equipment and supplies (2.6%) GenMark Diagnostics, Inc. † Ω 3,533,595 $31,625,675 STAAR Surgical Co. † Ω 4,235,587 72,047,335 Health-care providers and services (1.4%) Humana, Inc. 144,237 15,830,011 UnitedHealth Group, Inc. 533,308 40,019,432 Hotels, restaurants, and leisure (0.3%) Popeyes Louisiana Kitchen, Inc. † 341,200 12,999,720 Household durables (0.9%) SodaStream International, Ltd. (Israel) † S 528,800 22,489,864 UCP, Inc. Class A † Ω 852,192 12,058,517 Household products (0.8%) Harbinger Group, Inc. † 2,048,933 23,890,559 Harbinger Group, Inc. 144A† F 500,000 5,830,000 Industrial conglomerates (2.8%) Siemens AG (Germany) 827,598 109,105,692 Insurance (0.5%) Assured Guaranty, Ltd. 721,200 17,243,892 Internet and catalog retail (6.4%) Bigfoot GmbH (acquired 8/2/13, cost $7,583,802) (Private) (Brazil)†∆ ∆ F 345 5,150,012 Priceline Group, Inc. (The) † 196,400 227,382,100 Zalando AG (acquired 9/30/13, cost $18,071,119) (Private) (Germany)†∆ ∆ F 806 18,256,198 Internet software and services (3.3%) Global Eagle Entertainment, Inc. † Ω 4,324,932 47,704,000 Google, Inc. Class C † 133,678 70,402,855 Pandora Media, Inc. † 491,200 11,503,904 IT Services (0.2%) CACI International, Inc. Class A † 134,600 9,374,890 Media (10.5%) DISH Network Corp. Class A † 7,224,308 410,774,153 Oil, gas, and consumable fuels (4.0%) Cabot Oil & Gas Corp. 114,700 4,505,416 Gulfport Energy Corp. † 1,137,975 83,834,618 Stone Energy Corp. † 1,431,511 70,215,615 Personal products (0.5%) Coty, Inc. Class A 1,207,500 19,380,375 Pharmaceuticals (6.6%) Jazz Pharmaceuticals PLC † 1,858,282 250,682,242 Medicines Co. (The) † 362,740 9,648,884 Equity Spectrum Fund 21 COMMON STOCKS (83.4%)* cont. Shares Value Real estate investment trusts (REITs) (1.7%) Altisource Residential Corp. (Virgin Islands) R 2,298,094 $64,622,403 Real estate management and development (1.9%) Altisource Portfolio Solutions SA † 723,800 75,065,298 Semiconductors and semiconductor equipment (2.6%) Micron Technology, Inc. † 3,892,700 101,677,324 Software (1.7%) Microsoft Corp. 1,618,500 65,387,400 Specialty retail (0.9%) Select Comfort Corp. † 1,843,212 33,915,101 Technology hardware, storage, and peripherals (1.1%) SanDisk Corp. 405,587 34,462,727 Western Digital Corp. 94,577 8,335,071 Thrifts and mortgage finance (1.7%) Ocwen Financial Corp. † 1,774,575 67,256,393 Tobacco (0.9%) Japan Tobacco, Inc. (Japan) 1,104,400 36,249,521 Trading companies and distributors (0.5%) WESCO International, Inc. † 231,646 20,333,885 Total common stocks (cost $2,748,209,894) CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Altisource Asset Management Corp. zero% cv. pfd. (acquired 3/17/14, cost $50,000,000) (Virgin Islands) (Private)†∆ ∆ F 50,000 $48,892,500 Total convertible preferred stocks (cost $50,000,000) WARRANTS (0.1%)* † Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. 1/31/18 $11.50 351,253 $1,088,884 Solvay SA 144A (Belgium) 10/28/14 0.00 14,710 2,380,231 Total warrants (cost $2,841,960) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 5/8s, April 30, 2018 i $84,000 $81,517 Total U.S. treasury obligations (cost $81,517) 22Equity Spectrum Fund SHORT-TERM INVESTMENTS (12.9%)* Principal amount/shares Value Federal Farm Credit Banks Funding Corporation discount notes with an effective yield of 0.05%, July 2, 2014 $13,000,000 $12,999,103 Federal Home Loan Bank discount commercial paper with an effective yield of 0.07%, August 1, 2014 8,400,000 8,399,143 Federal Home Loan Mortgage Corporation discount commercial paper with an effective yield of 0.13%, July 22, 2014 15,000,000 14,998,635 Federal Home Loan Mortgage Corporation discount commercial paper with an effective yield of 0.05%, July 7, 2014 25,000,000 24,998,150 Federal National Mortgage Association discount commercial paper with an effective yield of 0.14%, October 1, 2014 25,000,000 24,994,675 Federal National Mortgage Association discount commercial paper with an effective yield of 0.05%, August 4, 2014 15,000,000 14,998,410 Federal National Mortgage Association discount commercial paper with an effective yield of 0.05%, August 1, 2014 17,300,000 17,298,235 Federal National Mortgage Association discount commercial paper with an effective yield of 0.05%, July 23, 2014 19,500,000 19,498,206 Federal National Mortgage Association discount commercial paper with an effective yield of 0.05%, July 9, 2014 13,500,000 13,498,961 U.S. Treasury Bills with an effective yield of 0.16%, October 16, 2014 15,000,000 14,997,030 U.S. Treasury Bills with an effective yield of 0.12%, December 11, 2014 ‡ 30,000,000 29,990,190 U.S. Treasury Bills with an effective yield of 0.08%, August 21, 2014 ‡ 20,000,000 19,998,140 U.S. Treasury Bills zero% June 26, 2014 i 292,000 292,000 Putnam Cash Collateral Pool, LLC 0.18% d 21,376,800 21,376,800 Putnam Money Market Liquidity Fund 0.05% L 123,943,934 123,943,934 Putnam Short Term Investment Fund 0.06% L 143,506,738 143,506,738 Total short-term investments (cost $505,747,463) TOTAL INVESTMENTS Total investments (cost $3,306,880,834) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,933,603,990. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $81,071,246, or 2.1% of net assets. Equity Spectrum Fund 23 Ω Affiliated company (Note 5). ‡ This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 309,600 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $29,008,183 to cover securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $97,869,132) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/21/14 $97,696,609 $97,869,132 $172,523 Total Securities sold short at 4/30/14 COMMON STOCKS (0.8%)* Shares Value Chemicals (0.2%) HB Fuller Co. 136,700 $6,333,311 Food products (0.6%) Hain Celestial Group, Inc. (The) † 263,600 22,674,872 Total securities sold short (proceeds receivable $27,970,169) 24Equity Spectrum Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $748,361,983 $— $23,406,210 Consumer staples 43,270,934 42,079,521 — Energy 158,555,649 — — Financials 449,180,119 12,669,839 8,772,536 Health care 585,071,548 — — Industrials 388,855,503 206,444,545 — Information technology 519,135,282 — — Materials 87,074,188 8,063,028 — Total common stocks Convertible preferred stocks — 48,892,500 — U.S. Treasury obligations — 81,517 — Warrants 1,088,884 2,380,231 — Short-term investments 267,450,672 238,337,678 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $172,523 $— Securities sold short (29,008,183) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 25 Statement of assets and liabilities 4/30/14 ASSETS Investment in securities, at value, including $20,203,451 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,895,825,215) $3,386,909,368 Affiliated issuers (identified cost $411,055,619) (Notes 1 and 5) 452,262,999 Dividends, interest and other receivables 3,725,264 Foreign tax reclaim 357,674 Receivable for shares of the fund sold 27,111,170 Receivable for investments sold 115,782,979 Unrealized appreciation on forward currency contracts (Note 1) 172,523 Collateral on short sales (Note 1) 51,402,425 Prepaid assets 157,551 Total assets LIABILITIES Payable to custodian 1,522,745 Payable for investments purchased 41,195,813 Payable for shares of the fund repurchased 4,926,637 Payable for compensation of Manager (Note 2) 2,547,909 Payable for custodian fees (Note 2) 17,231 Payable for investor servicing fees (Note 2) 636,545 Payable for Trustee compensation and expenses (Note 2) 67,092 Payable for administrative services (Note 2) 11,167 Payable for distribution fees (Note 2) 810,860 Payable for loan financing (Note 1) 1,064,104 Payable for short sales margin (Note 1) 3,068 Interest payable for short sales (Note 1) 20,429 Securities sold short, at value (proceeds receivable $27,970,169) (Note 1) 29,008,183 Collateral on securities loaned, at value (Note 1) 21,376,800 Collateral on certain derivative contracts, at value (Note 1) 373,517 Other accrued expenses 695,863 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,277,344,021 Accumulated net investment loss (Note 1) (1,663,663) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 126,497,949 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 531,425,683 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 26Equity Spectrum Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,044,647,822 divided by 48,233,140 shares) $42.39 Offering price per class A share (100/94.25 of $42.39)* $44.98 Net asset value and offering price per class B share ($49,768,840 divided by 1,206,960 shares)** $41.23 Net asset value and offering price per class C share ($426,775,113 divided by 10,367,574 shares)** $41.16 Net asset value and redemption price per class M share ($6,493,837 divided by 155,834 shares) $41.67 Offering price per class M share (100/96.50 of $41.67)* $43.18 Net asset value, offering price and redemption price per class R share ($9,709,015 divided by 230,811 shares) $42.06 Net asset value, offering price and redemption price per class Y share ($1,396,209,363 divided by 32,709,216 shares) $42.69 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 27 Statement of operations Year ended 4/30/14 INVESTMENT INCOME Dividends (net of foreign tax of $888,286) $17,828,905 Interest (including interest income of $163,468 from investments in affiliated issuers) (Note 5) 281,442 Securities lending (Note 1) 825,353 Total investment income EXPENSES Compensation of Manager (Note 2) 19,399,167 Investor servicing fees (Note 2) 5,382,714 Custodian fees (Note 2) 39,818 Trustee compensation and expenses (Note 2) 140,714 Distribution fees (Note 2) 5,901,281 Administrative services (Note 2) 64,687 Dividend expense for short sales (Note 1) 80,076 Interest expense for short sales (Note 1) 83,886 Other 1,067,841 Total expenses Expense reduction (Note 2) (103,984) Net expenses Net investment loss Net realized gain on investments (including net realized gain of $32,012 from investments in affiliated issuers) (Notes 1, 3 and 5) 152,081,617 Net realized gain on futures contracts (Note 1) 3,637,294 Net realized gain on foreign currency transactions (Note 1) 4,636,126 Net realized loss on short sales (Note 1) (2,857,875) Net increase from payments by affiliates (Note 2) 1,432 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,045,962) Net unrealized appreciation of investments and short sales during the year 360,277,895 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Equity Spectrum Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/14 Year ended 4/30/13 Operations: Net investment income (loss) $(13,120,500) $1,709,864 Net realized gain on investments and foreign currency transactions 157,498,594 26,504,273 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 358,231,933 114,683,443 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,119,956) (488,036) Class R — (2,198) Class Y (2,027,727) (1,089,265) Net realized short-term gain on investments Class A (9,707,069) (8,180,431) Class B (299,579) (408,739) Class C (2,157,625) (2,079,877) Class M (26,712) (33,222) Class R (54,928) (51,158) Class Y (7,189,212) (8,611,037) From net realized long-term gain on investments Class A (6,533,604) (1,991,418) Class B (201,640) (99,502) Class C (1,452,248) (506,318) Class M (17,980) (8,087) Class R (36,970) (12,454) Class Y (4,838,892) (2,096,243) Redemption fees (Note 1) 7,908 40,887 Increase from capital share transactions (Note 4) 2,362,540,053 478,271,624 Total increase in net assets NET ASSETS Beginning of year 1,104,110,144 508,558,038 End of year (including accumulated net investment loss of $1,663,663 and undistributed net investment income of $786,437, respectively) The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) e,f net assets (%) (%) Class A April 30, 2014 (.22) 10.45 (.04) (.52) — b 1.36 (.55) 55 April 30, 2013 .07 i 5.09 (.05) (1.04) — b 1.45 .22 i 54 April 30, 2012 .06 h 2.52 (.18) (1.12) — b 1.55 .24 h 96 April 30, 2011 (.30) 5.14 — (.16) — b 1.57 (1.29) 107 April 30, 2010† (.07) g 8.42 (.05) (.61) — b * 1.45* d (.36)* d,g 82* Class B April 30, 2014 (.51) 10.21 — (.52) — b 2.11 (1.33) 55 April 30, 2013 (.14) i 4.99 — (1.04) — b 2.20 (.49) i 54 April 30, 2012 (.17) h 2.51 (.02) (1.12) .01 2.30 (.66) h 96 April 30, 2011 (.48) 5.10 — (.16) — b 2.32 (2.04) 107 April 30, 2010† (.20) g 8.38 — (.61) — b * 2.17* d (1.05)* d,g 82* Class C April 30, 2014 (.51) 10.19 — (.52) — b 2.11 (1.31) 55 April 30, 2013 (.15) i 5.00 — (1.04) — b 2.20 (.51) i 54 April 30, 2012 (.15) h 2.49 (.05) (1.12) — b 2.30 (.59) h 96 April 30, 2011 (.48) 5.09 — (.16) — b 2.32 (2.04) 107 April 30, 2010† (.26) g 8.45 (.01) (.61) — b * 2.17* d (1.29)* d,g 82* Class M April 30, 2014 (.41) 10.29 — (.52) — b 1.86 (1.04) 55 April 30, 2013 (.09) i 5.05 — (1.04) — b 1.95 (.29) i 54 April 30, 2012 (.06) h 2.49 (.08) (1.12) — b 2.05 (.24) h 96 April 30, 2011 (.42) 5.11 — (.16) — b 2.07 (1.79) 107 April 30, 2010† (.23) g 8.47 — (.61) — b * 1.93* d (1.14)* d,g 82* Class R April 30, 2014 (.32) 10.37 — (.52) — b 1.61 (.82) 55 April 30, 2013 .03 i 5.04 (.04) (1.04) — b 1.70 .10 i 54 April 30, 2012 (.07) h 2.57 (.12) (1.12) — b 1.80 (.27) h 96 April 30, 2011 (.36) 5.14 — (.16) — b 1.82 (1.54) 107 April 30, 2010† (.20) g 8.49 (.02) (.61) — b * 85 1.69* d (1.02)* d,g 82* Class Y April 30, 2014 (.12) 10.51 (.09) (.52) — b 1.11 (.31) 55 April 30, 2013 .14 i 5.13 (.11) (1.04) — b 1.20 .47 i 54 April 30, 2012 .11 h 2.54 (.23) (1.12) .01 1.30 .40 h 96 April 30, 2011 (.25) 5.17 — (.16) — b 1.32 (1.04) 107 April 30, 2010† (.04) g 8.44 (.07) (.61) — b * 1.21* d (.22)* d,g 82* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Equity Spectrum Fund Equity Spectrum Fund 31 Financial highlights (Continued) * Not annualized. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.91% of average net assets for the period ended April 30, 2010. e Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. f Includes dividend and/or interest expense in connection with securities sold short, which amounted to the following amounts (Note 1): Percentage of average net assets April 30, 2014 0.01% April 30, 2013 <0.01 April 30, 2012 0.02 April 30, 2011 0.02 April 30, 2010 0.05 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.15 0.77% Class B 0.15 0.80 Class C 0.11 0.56 Class M 0.09 0.45 Class R 0.06 0.31 Class Y 0.14 0.68 The accompanying notes are an integral part of these financial statements. 32 Equity Spectrum Fund Financial highlights (Continued) h Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.36 1.37% Class B 0.32 1.23 Class C 0.34 1.30 Class M 0.36 1.38 Class R 0.30 1.12 Class Y 0.34 1.29 i Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.12 0.42% Class B 0.13 0.44 Class C 0.13 0.44 Class M 0.12 0.42 Class R 0.15 0.52 Class Y 0.12 0.41 The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 33 Notes to financial statements 4/30/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2013 through April 30, 2014. Putnam Equity Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing a majority of the fund’s assets in equity securities of leveraged U.S. companies of any size, including both growth and value stocks, that Putnam Management believes have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 30 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded 34 Equity Spectrum Fund OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains Equity Spectrum Fund 35 or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. 36 Equity Spectrum Fund Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. At the close of the reporting period, the value of securities sold short amounted to $29,008,183 and the fund posted collateral of $51,402,425 and may include amounts related to unsettled trades. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $21,376,800 and the value of securities loaned amounted to $20,203,451. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some Equity Spectrum Fund 37 cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $1,491,140 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2014 and April 30, 2014, and (ii) specified ordinary losses recognized during the period between November 1, 2013 and April 30, 2014) to its fiscal year ending April 30, 2015. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals and net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $13,818,083 to decrease accumulated net investment loss and $13,818,083 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $606,792,753 Unrealized depreciation (76,956,967) Net unrealized appreciation 529,835,786 Undistributed long-term gain 44,577,166 Undistributed short-term gain 84,376,532 Late year ordinary loss deferral (1,491,140) Cost for federal income tax purposes $3,309,336,581 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P 500 Index over the performance period. The maximum annualized performance adjustment rate is +/–0.40%. The performance period is the thirty-six month period then ended. 38Equity Spectrum Fund Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.727% of the fund’s average net assets before an increase of $2,205,732 (0.093% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $1,432 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,674,639 ClassR 13,562 ClassB 80,206 ClassY 2,027,591 ClassC 578,880 Total ClassM 7,836 Equity Spectrum Fund39 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $14,506 under the expense offset arrangements and by $89,478 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,378 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,945,929 ClassM 25,891 ClassB 351,312 ClassR 29,832 ClassC 2,548,317 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $941,902 and $4,619 from the sale of classA and classM shares, respectively, and received $19,919 and $4,119 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,967,023,051 and $1,093,982,508, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $31,842,133 and $52,527,638, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 40Equity Spectrum Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/14 Year ended 4/30/13 ClassA Shares Amount Shares Amount Shares sold 40,645,764 $1,627,498,974 10,348,917 $309,055,435 Shares issued in connection with reinvestment of distributions 395,348 16,169,745 327,023 9,401,925 41,041,112 1,643,668,719 10,675,940 318,457,360 Shares repurchased (7,631,615) (309,751,680) (3,464,456) (101,136,218) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassB Shares Amount Shares Amount Shares sold 661,092 $25,444,513 372,406 $10,755,096 Shares issued in connection with reinvestment of distributions 9,926 396,032 13,196 372,648 671,018 25,840,545 385,602 11,127,744 Shares repurchased (115,769) (4,435,900) (48,565) (1,401,073) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassC Shares Amount Shares Amount Shares sold 7,241,659 $281,986,278 2,525,205 $73,604,071 Shares issued in connection with reinvestment of distributions 73,440 2,925,120 72,303 2,038,213 7,315,099 284,911,398 2,597,508 75,642,284 Shares repurchased (731,849) (28,388,153) (392,552) (11,319,163) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassM Shares Amount Shares Amount Shares sold 107,318 $4,333,743 30,335 $882,416 Shares issued in connection with reinvestment of distributions 1,107 44,597 1,450 41,160 108,425 4,378,340 31,785 923,576 Shares repurchased (6,298) (248,245) (10,691) (300,662) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassR Shares Amount Shares Amount Shares sold 191,250 $7,527,464 74,954 $2,187,791 Shares issued in connection with reinvestment of distributions 1,931 78,421 2,202 62,985 193,181 7,605,885 77,156 2,250,776 Shares repurchased (44,650) (1,788,269) (17,077) (502,124) Net increase Equity Spectrum Fund 41 Year ended 4/30/14 Year ended 4/30/13 ClassY Shares Amount Shares Amount Shares sold 24,036,782 $967,675,345 9,684,649 $288,308,554 Shares issued in connection with reinvestment of distributions 276,023 11,355,579 334,853 9,670,545 24,312,805 979,030,924 10,019,502 297,979,099 Shares repurchased (5,966,970) (238,283,511) (3,838,618) (113,449,975) Net increase Note 5: Affiliated transactions Transactions during the reporting period with any company which are under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $308,957,589 $185,013,655 $45,909 $123,943,934 Putnam Short Term Investment Fund* 89,526,701 1,087,573,866 1,033,593,829 117,559 143,506,738 GenMark Diagnostics,Inc. # — 19,491,973 — — 31,625,675 Global Eagle Entertainment, Inc. # ** — 34,452,986 — — 47,704,000 STAAR Surgical Co. 24,918,014 9,775,916 221,052 — 72,047,335 UCP, Inc. ClassA # — 4,386,043 — — 12,058,517 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. # Security was only in affiliation for a portion of the reporting period. **In connection with the purchase of shares of this issuer by the fund on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 42Equity Spectrum Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 300 Forward currency contracts (contract amount) $66,500,000 Warrants (number of warrants) 360,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $172,523 Payables $— Equity contracts Investments 3,469,115 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $4,870,046 $4,870,046 Equity contracts 3,637,294 — $3,637,294 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(2,111,175) $(2,111,175) Equity contracts 658,893 — $658,893 Total Equity Spectrum Fund43 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Total Assets: Forward currency contracts # $172,523 $172,523 Total Assets Liabilities: Forward currency contracts # — — Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $172,523 $172,523 Net amount $— $— †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 44Equity Spectrum Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $59,012,282 as a capital gain dividend with respect to the taxable year ended April 30, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 11.70% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 18.73%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $43,289 of distributions paid as qualifying to be taxed as interest-related dividends, and $19,512,674 to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. Equity Spectrum Fund 45 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 29,467,356 700,600 1,097,395 8,123,942 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes Votes Broker for against Abstentions non-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. 46 Equity Spectrum Fund About the Trustees Independent Trustees Equity Spectrum Fund47 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 48Equity Spectrum Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Equity Spectrum Fund 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Equity Spectrum Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Equity Spectrum Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Equity Spectrum Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Investment Sub-Advisor Robert E. Patterson The Putnam Advisory George Putnam, III Janet C. Smith Company, LLC Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Marketing Services Robert L. Reynolds Susan G. Malloy Putnam Retail Management President Vice President and One Post Office Square Assistant Treasurer Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, James P. Pappas Custodian Principal Executive Officer, and Vice President State Street Bank Compliance Liaison and Trust Company Mark C. Trenchard Steven D. Krichmar Vice President and Legal Counsel Vice President and BSA Compliance Officer Ropes & Gray LLP Principal Financial Officer Nancy E. Florek Independent Registered Vice President, Director of Public Accounting Firm Proxy Voting and Corporate KPMG LLP Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Equity Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2014	$37,825	$ — $3,538	$* April 30, 2013	$36,893	$ — $3,450	$ — For the fiscal years ended April 30, 2014 and April 30, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,538 and $3,450 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
